

115 S1219 RS: Lake Bistineau Land Title Stability Act
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 690115th CONGRESS2d SessionS. 1219IN THE SENATE OF THE UNITED STATESMay 24, 2017Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 29, 2018Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for stability of title to certain land in the State of Louisiana, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Lake Bistineau Land Title Stability Act. 2.Findings and purpose (a)FindingsCongress finds that—
 (1)on December 8, 1842, the Surveyor General approved an original survey of land in northern Louisiana, which included the land surrounding Lake Bistineau;
 (2)under the equal footing doctrine, the State of Louisiana was entitled to the land underlying the navigable waters in place within the boundaries of the State as of the date on which the State joined the Union;
 (3)the State of Louisiana delineated the ownership of the land in the State based on the Original Survey;
 (4)in 1901, the State of Louisiana— (A)transferred more than 7,000 acres of land to the commissioners of the Bossier Levee District through Louisiana Act Number 89 of 1892; and
 (B)conducted a survey that followed the same path around Lake Bistineau as the path included in the Original Survey;
 (5)in 1904, the Bossier Levee District subsequently conveyed the land described in paragraph (4)(A) to private ownership;
 (6)parcels of the land described in paragraph (4)(A) were bought and sold in good faith based on the stability of the title to the land;
 (7)on September 16, 1967, the Bureau of Land Management submitted a resurvey of the land described in paragraph (4)(A) for S30–T16N–R10W and 2 adjacent islands, which presented a new line to represent what the Bureau of Land Management surveyors believed to be the contour of Lake Bistineau as of the date on which the State of Louisiana joined the Union;
 (8)on January 15, 1969, the Bureau of Land Management approved the Resurvey; (9)on February 27, 1969, notice of the filing of the Resurvey was filed in the Federal Register (34 Fed. Reg. 2677), but the Bureau of Land Management has presented no records of further notice provided to the affected landowners regarding—
 (A)the effects of the Resurvey; or
 (B)the right of affected landowners to contest the Resurvey; (10)on September 27, 2013, the Bureau of Land Management responded to an inquiry by certain owners of land subject to the Resurvey to inform the landowners that title to the land of the landowners would appear to be still vested in the United States; and
 (11)there are estimated to be more than 200 acres of, and more than 50 residential homes located on, the land subject to the Resurvey.
 (b)PurposeThe purpose of this Act is to direct the Secretary of the Interior to issue a recordable disclaimer of interest of the United States in and to—
 (1)any land described in paragraphs (1) and (2) of subsection (b) of section 4 that is located outside the record meander lines described in that subsection; and
 (2)any omitted land. 3.DefinitionsIn this Act:
 (1)Omitted landThe term omitted land means any land in S30–T16N–R10W, including adjacent islands and the meander lines of the water body, that was in place during the Original Survey, but that was not included in the Original Survey, regardless of whether the exclusion of the land was due to gross error in the Original Survey or fraud by any individual conducting the Original Survey.
 (2)Original surveyThe term Original Survey means the survey of land in northern Louisiana approved by the Surveyor General on December 8, 1842.
 (3)ResurveyThe term Resurvey means the document entitled Dependent Re-Survey, Extension Survey and Survey of Two Islands, Sections 17, 29, and 30, which was completed on November 24, 1967, approved on January 15, 1969, and published in the Federal Register on February 27, 1969 (34 Fed. Reg. 2677).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 4.Legal status of Resurvey (a)In generalThe Resurvey—
 (1)shall not be considered to be, or serve as, a gross error determination; and
 (2)shall have no legal force or effect on the ownership of the land described in paragraphs (1) and (2) of subsection (b).
 (b)Meander linesThe meander lines in the Original Survey are definitive for purposes of determining title to— (1)the land in S30–T16N–R10W; and
 (2)the 2 islands adjacent to the land described in paragraph (1).
				(c)Disclaimer of interest
 (1)In generalThe Secretary shall prepare a disclaimer of interest in which the United States disclaims any right, title, or interest of the United States in and to—
 (A)any land described in paragraphs (1) and (2) of subsection (b) that is located outside the recorded meander lines described in that subsection; and
 (B)any omitted land. (2)FilingThe Secretary shall record the disclaimer of interest prepared under paragraph (1) in the appropriate local office in the State of Louisiana in which real property documents are recorded.
 (3)InclusionsThe disclaimer of interest filed under paragraph (2) shall include legal descriptions of the land subject to the disclaimer of interest using the lot or tract numbers included in the Resurvey.
	
 1.Short titleThis Act may be cited as the Lake Bistineau Land Title Stability Act. 2.DefinitionsIn this Act:
 (1)ClaimantThe term claimant means any individual, group, or corporation authorized to hold title to land or mineral interests in land in the State of Louisiana with a valid claim to the omitted land, including any mineral interests.
 (2)MapThe term Map means the map entitled Lands as Delineated by Original Survey December 18, 1842 showing the 1969 Meander Line at the 148.6 Elevation Line and dated January 30, 2018.
			(3)Omitted land
 (A)In generalThe term omitted land means the land in lots 6, 7, 8, 9, 10, 11, 12, and 13 of sec. 30, T. 16 N., R. 10 W., Louisiana Meridian, comprising a total of approximately 229.72 acres, as depicted on the Map, that—
 (i)was in place during the Original Survey; but (ii)was not included in the Original Survey.
 (B)InclusionThe term omitted land includes— (i)Peggy's Island in lot 1 of sec. 17, T. 16 N., R. 10 W., Louisiana Meridian; and
 (ii)Hog Island in lot 1 of sec. 29 , T. 16 N., R. 10 W., Louisiana Meridian. (4)Original surveyThe term Original Survey means the survey of land surrounding Lake Bistineau, Louisiana, conducted by the General Land Office in 1838 and approved by the Surveyor General on December 8, 1842.
 (5)SecretaryThe term Secretary means the Secretary of the Interior. 3.Conveyances (a)In generalConsistent with the first section of the Act of December 22, 1928 (commonly known as the “Color of Title Act”) (45 Stat. 1069, chapter 47; 43 U.S.C. 1068), except as provided by this Act, the Secretary shall convey to the claimant the omitted land, including any mineral interests, that has been held in good faith and in peaceful, adverse possession by a claimant or an ancestor or grantor of the claimant, under claim or color of title, based on the Original Survey.
 (b)Confirmation of titleThe conveyance or patent of omitted land to a claimant under subsection (a) shall have the effect of confirming title to the surface and minerals in the claimant and shall not serve as any admission by a claimant.
			4.Payment of costs
 (a)In generalExcept as provided in subsection (b), the conveyance required under section 3 shall be without consideration.
 (b)ExceptionBefore the conveyance of the omitted land under section 3, the claimant shall pay to the Secretary any costs incurred by the Secretary relating to any survey, platting, legal description, or associated activities required to prepare and issue a patent under that section.
 5.Map and legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall file, and make available for public inspection in the appropriate offices of the Bureau of Land and Management, the Map and legal descriptions of the omitted land to be conveyed under section 3.November 29, 2018Reported with an amendment